UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7834



JAMES A. SMITH,

                                              Plaintiff - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-423-AM)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Smith appeals from the district court’s order dis-

missing without prejudice his 42 U.S.C.A. § 1983 (West Supp. 1998)

complaint.    The district court ordered Smith to pay a partial,

initial filing fee with the remainder of the fee to be paid in

installments from Smith’s prison account. The district court could

properly require such collection from an inmate under 28 U.S.C.A.

§ 1915 (West 1994 & Supp. 1998). Accordingly, the court’s dismiss-

al of the action, without prejudice, when Smith failed to comply

with its order was not an abuse of discretion.*   We therefore af-

firm the district court’s order.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




     *
       In his informal brief, Smith asserts that the failure of
prison authorities to timely pay the fee was not his fault, because
he directed payment upon receipt of the district court’s orders.
Also, two payments totaling $8.00 were received after the dismissal
of his action. This court is not the appropriate forum in which to
raise these claims; rather, under Fed.R.Civ.P. 60(b), a party may
move the district court for relief from a final judgment or order
based upon any reason justifying relief.


                                2